Citation Nr: 1434606	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  12-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including on a presumptive basis due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence since a prior, final and binding, September 2004 RO decision and therefore denied the Veteran's petition to reopen his claim for service connection for Diabetes Mellitus.

In another decision since issued in November 2010, however, the RO considered additional evidence that included service treatment records (STRs) that, until that time, were mistakenly in another Veteran's claims file.  The RO therefore reopened the claim.  See 38 C.F.R. § 3.156(c) (2012) (indicating that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section, which concerns the need to have new and material evidence to reopen the claim under normal circumstances).  According to 38 C.F.R. § 3.156(c)(i) and (ii), official service department records include STRs.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Ultimately, though, the RO continued to deny the claim on its underlying merits.


The Veteran appealed those decisions to the Board.  In support of this claim, he testified at a hearing at the RO in San Antonio, Texas, in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The RO in San Antonio is a satellite office of the RO in Houston, which as mentioned is the RO that decided the claim and certified the appeal to the Board.

In December 2012, the Board determined that the newly-obtained STRs necessitated reconsideration of the claim on the merits, rather than reopening the previously-denied claim.  Nevertheless, the Board denied the claim on the merits.

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated the Board's denial of this claim and remanded it back to the Board for additional consideration consistent with the terms of the JMR.  And, in furtherance of this, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS), a new electronic claims processing system that VA is transitioning to in the hope that it will allow for even faster processing of claims for benefits.
.


REMAND

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Diseases associated with exposure to certain herbicide agents used in support of military operations during the Vietnam era, including Type II Diabetes Mellitus, will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).


The Veteran asserts exposure to Agent Orange or other herbicides while performing his duties at U-Tapao Air Force Base (AFB) in Thailand.  His military personnel records confirm that he served at U-Tapao AFB from August 1967 to August 1968, with military occupational specialties (MOS's) of Construction Equipment Repairman and Automotive Repairman.

In his April 2012 Notice of Disagreement (NOD), the Veteran reported that he served near the air base perimeter and was exposed to Agent Orange.  In his April 2012 Substantive Appeal (on VA Form 9), he reported that his duties included repairing equipment that had broken down both inside and outside of the base perimeter.  He reiterated this assertion during his July 2012 Board hearing.

The Veterans Benefits Administration (VBA) Adjudication Manual directs adjudicators to concede exposure to Agent Orange on a factual basis where the Veteran served in the U.S. Air Force "during the Vietnam era" at one of the Royal Thai Air Force Bases, including U-Tapao.  M21-1MR, pt. IV, subpt. ii. ch. 2, § C.10.q.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  Id.

Where exposure cannot be conceded on this basis, the RO is required to ask the Veteran for the approximate dates, location, and nature of the alleged exposure, and then make a formal determination as to whether further development to the JSRRC is appropriate.  Id.

As noted in the JMR, despite receiving service records confirming the Veteran's assertions that he had served as a mechanic at U-Tapao AFB during the Vietnam era, VA did not make a formal determination as to whether his allegations of herbicide exposure near and outside the U-Tapao AFB perimeter-as first described by him in April 2012-were sufficient to submit an inquiry to JSRRC for corroboration.

In light of his statements, corroborated in part by his military personnel records, the matter should be submitted to the JSRRC in accordance with the provisions of the VBA Adjudication Manual.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 
09-20, and send a request to the JSRRC in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand at 
U-Tapao Air Force Base as a construction equipment and automotive repairman, including alleged repair duties inside, outside, and along the perimeter of the Air Force Base, based on the information of record.

All documentation of such efforts and responses should be added to the claims file.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If service connection for Type II Diabetes Mellitus, including on a presumptive basis due to herbicide exposure, remains denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

